Citation Nr: 1402673	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypertensive heart disease prior to October 30, 2013.  

2.  Entitlement to a rating in excess of 60 percent for hypertensive heart disease from October 30, 2013.  

3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued previously assigned ratings of 30 and 10 percent for hypertensive heart disease and hypertension, respectively.

In August 2013, the Veteran testified at a Board hearing at the RO. A transcript of the hearing is associated with the electronic Virtual VA claims file.

In September 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The requested development has been completed, and the appeal has been returned to the Board for additional review. 

Subsequent to the September 2013 remand, the RO granted an increased evaluation to 60 percent for the Veteran's hypertensive heart disease.  A veteran, however, is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore this matter remains on appeal.  Furthermore, the effective date for the increase was October 30, 2013, which did not include the entire period on appeal.  In order to reflect this increase and effective date and for the sake of convenience, the Board has characterized the Veteran's claim for an increased evaluation for hypertensive heart disease as two separate issues.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 30, 2013, the Veteran's hypertensive heart disease was productive of cardiac hypertrophy, capable of a workload of 7 METS with a left ventricular ejection fracture of 58 percent, but without evidence of congestive heart failure.  

2.  From October 30, 2013, the Veteran's hypertensive heart disease has been capable of a workload of 3 to 5 METS.  

3.  The Veteran requires continuous medication for the control of his hypertension; without a diastolic reading of 110 or more, or a systolic reading of 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for hypertensive heart disease prior to October 30, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.104, Code 7007 (2013).  

2.  The criteria for an evaluation in excess of 60 percent for hypertensive heart disease from October 30, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.104, Code 7007 (2013).  

3.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.104, Code 7101 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with complete VCAA notification in a February 2009 letter.  This letter was provided to him before the initial adjudication of his claims.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  

The development requested in the September 2013 remand has been completed.  This included obtaining recent records from the Veteran's doctors at Travis Air Force Base, obtaining updated VA treatment records, and providing the Veteran with a VA examination.  

The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the August 2013 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran, his representative, and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  In any event, all issues were remanded for further development as a result of missing evidence identified at the hearing.   

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the evaluations assigned to his hypertensive heart disease are inadequate to reflect the impairment that results from these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Hypertensive Heart Disease

Entitlement to service connection for hypertensive heart disease was established in a November 1984 rating decision.  A 30 percent evaluation was assigned for this disability.  The evaluation was increased to 60 percent during the course of this appeal by a November 2013 rating decision, effective from October 30, 2013.  

The rating criteria for hypertensive heart disease state that chronic congestive heart failure, or a workload of three METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent is evaluated as 100 percent disabling.  More than one episode of acute congestive heart failure in the past year, or a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent is evaluated as 60 percent disabling.  When a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study, a 30 percent evaluation is merited.  A workload of seven METs but not greater than ten METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required, a 10 percent evaluation is warranted.  38 C.F.R. § 4.104, Code 7007 (2013).  

The Board finds that the evidence does not support entitlement to an evaluation of greater than 30 percent prior to October 30, 2013.  The evidence for this period includes VA treatment records that date from 2007, as well as the report of a March 2009 VA examination.  VA treatment records dated January 2007 state that the Veteran's left ventricular ejection fracture was 58 percent.  The March 2009 examination report noted this 58 percent left ventricular ejection fracture.  This report also states that continuous medication was not required for the Veteran's heart disability.  There was no history of syncope, fatigue, angina, dizziness, or dyspnea.  The Veteran was not employed, but he was able to do housework and had recently painted his house.  The examiner stated that the Veteran was functioning at 7 METS or more.  There was no dyspnea, orthopnea, angina, or ankle swelling.  The symptoms in this examination report are consistent with those shown in a review of the treatment records through October 2013.  There was no history of congestive heart failure.  The Veteran testified as to having frequently experiencing dizziness, but added that he did not have shortness of breath very often.  He reportedly did not have edema or severe headaches, and there were no breathing problems.  These symptoms, when combined with the previously established history of cardiac hypertrophy, are consistent with the 30 percent evaluation assigned during this period.  See 38 C.F.R. § 4.130, Code 7007.  

The Veteran, however, was afforded another VA examination on October 30, 2013.  The claims folder was reviewed by the examiner.  The Veteran did not have ischemic heart disease or congestive heart failure.  He required continuous medication for the control of the heart disease.  On examination, there was no edema, and no cardiac dilatation.  The January 2007 ejection fracture of 58 percent was again noted.  Following an interview with the Veteran, the examiner now estimated that the Veteran was capable of a workload of 3 to 5 METS.  

The findings of the October 30, 2013 VA examination merit a 60 percent evaluation for hypertensive heart disease but no more.  The workload of 3 to 5 METS meets the criteria for a 60 percent evaluation from this date.  However, none of the three criteria that would support a 100 percent evaluation have been demonstrated.  There is no evidence of congestive heart failure, no evidence of left ventricular dysfunction with an ejection fracture of less than 30 percent, and the Veteran is not limited to a workload of 3 METS or less before experiencing dyspnea, fatigue, angina, or dizziness.  In the absence of at least one of these criteria, there is no basis for a 100 percent rating, and the 60 percent evaluation is merited for the period beginning October 30, 2013.  See 38 C.F.R. § 4.130, Code 7007.  

Hypertension

Entitlement to service connection for hypertension was established in a November 1984 rating decision.  A 10 percent evaluation was assigned for this disability, and this evaluation remains in effect.  

Hypertensive vascular disease with diastolic pressure of predominantly 130 or more is evaluated as 60 percent disabling.  Diastolic pressure of predominantly 120 or more is evaluated as 40 percent disabling.  Diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more is evaluated as 20 percent disabling.  Diastolic pressure of predominantly 100 or more, or systolic pressure predominately 160 or more is evaluated as 10 percent disabling.  This is also the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more that requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

As with the Veteran's claim for an increased evaluation for his hypertensive heart disease, the evidence includes VA treatment records from 2008 to the present, treatment records from his doctors at Travis Air Force Base, and VA examinations conducted in March 2009 and October 2013.  Based on the blood pressure readings and other information contained in these records, the Board finds that the evidence does not support entitlement to an evaluation greater than 10 percent.  

The evidence clearly establishes that the Veteran requires continuous medication to control his hypertension; however, there is not a single record of a diastolic reading of 110 or more or a systolic reading of 200 or more from February 2008 to the present.  In fact, there is not a single record of a diastolic reading of 100 or more.  The Veteran's blood pressure was measured three times at the March 2009 VA examination, with readings of 154/96, 163/91, and 147/90.  February 2013 records from Travis Air Force Base state that the Veteran reported that his blood pressures had been in the normal range, with systolic pressures of 100 to 120.  The reading obtained at that time was 151/87, which was noted to be elevated due to the Veteran having taken his medication late.  The October 2013 VA examination recorded a blood pressure of 149/84, and the Veteran told this examiner that his blood pressure readings at home ran from about 118/70 to 135/80.  Finally, it should be noted that the Veteran's medical records frequently note that he has "white coat syndrome", which suggests that the blood pressure readings obtained by a doctor are higher than normal.  In the absence of a diastolic reading of 110 or more or a systolic reading of 200 or more the Veteran clearly does not meet the criteria for an evaluation greater than 10 percent for his hypertension.  38 C.F.R. § 4.104, Code 7101.  

Other Considerations

In reaching these decisions, consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate for either of the Veteran's disabilities.  The scheduler criteria adequately describe the Veteran's symptoms for his hypertensive heart disorder and hypertension.  These symptoms include some fatigue, dizziness, and shortness of breath on exertion, and high blood pressure readings, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his disabilities, and as he is retired he does not work.  The Veteran is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Also, the Board notes that a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities is considered part of a claim for an increased rating if been raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, however, is retired, and he does not contend that he is unemployable solely due to his service-connected disabilities. 








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for hypertensive heart disease prior to October 30, 2013, is denied. 

Entitlement to a rating in excess of 60 percent for hypertensive heart disease from October 30, 2013, is denied. 

Entitlement to a rating in excess of 10 percent for hypertension is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


